 

 

 

SOUTHERN DISTRICT OF NEW YORK jE i Fag eNT

   

UNITED STATES DISTRICT COURT USPC spay |

~“ONICALLY FILgp |

  
 

 

 

 

 

 

WISELY PRODUCTS LLC, i aan cea, ;
i Dea? Be oT hi lhe
z 1. | we ae f , ~
Plaintiff, ; ae . MAY 3 9.
-against- : ”
ORDER

HSBC BANK USA, N.A. and JOHN :

DOES 1-5, said names being fictitious 20 Civ. 8205 (GBD)
as the unknown account holder(s) with

co-defendant,

Defendants.

GEORGE B. DANIELS, District Judge:
The initial conference scheduled for June 30, 2021 at 9:30 am is hereby cancelled. An oral
argument on Defendants’ Motion to Dismiss the Amended Complaint, (ECF 28), is scheduled for

June 2, 2021 at 11:00 am.

Dated: May 12, 2021
New York, New York
SO ORDERED.

6. Dongl

RGEB. DANIELS
TED STATES DISTRICT JUDGE

 

 
